In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00223-CR
        ______________________________


       DENNIS CHARLES PERRY, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 6th Judicial District Court
               Lamar County, Texas
               Trial Court No. 23580




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                        MEMORANDUM OPINION

           Dennis Charles Perry was convicted of delivery of a controlled substance of less than one

gram in a drug free zone,1 and was sentenced to a period of ten years’ confinement. Thereafter,

Perry was placed on shock probation and ordered to serve a ten-year period of community

supervision. Perry’s community supervision was later revoked. Perry appeals the judgment of

revocation, and has filed a single brief, in which he raises issues common to each of his appeals. 2

He argues that the trial court abused its discretion in revoking his community supervision and that

he was denied due process at the revocation hearing.

           We addressed these issues in detail in our opinion of this date on Perry’s appeal in cause

number 06-11-00222-CR, styled Dennis Charles Perry v. The State of Texas. For the reasons

stated therein, we likewise conclude that error has not been shown in this case.

           We affirm the judgment of the trial court.




                                                    Jack Carter
                                                    Justice

Date Submitted:            May 14, 2012
Date Decided:              May 17, 2012

Do Not Publish

1
    TEX. HEALTH & SAFETY CODE ANN. §§ 481.112 (West 2010), 481.134 (West Supp. 2011).
2
    Perry appeals from judgments in cause numbers 06-11-00222-CR and 06-11-00223-CR.

                                                       2